Order issued November          2`' , 2012




                                               In The
                               (Court of Appeals
                         Y1tI Elistrirt of0. exas at Dallas
                                       No. 05-12-00674-CV


                                SOHEILA AREFKIA, Appellant

                                                 V.

                                RAD LAW FIRM, P.C., Appellee


                                            ORDER

       On October 19, 2012, appellant filed an extension motion. We treat appellant' s motion as

a request for an extension of time to file a brief. We GRANT appellant's motion. Appellant shall

file her brief on or before November 30, 2012.

       To the extent that appellant' s motion purports to be a brief, it does not comply with the

briefing requirements. See TEX. R. APP. P. 38.1. Appellant shall file a brief in compliance with rule

38.1 of the rules of appellate procedure on or before November 30, 2012.